Citation Nr: 0814782	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-32 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1. Whether a notice of disagreement was timely filed with a 
rating decision by the RO, dated in May 2003, in which the 
veteran's claim for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida was denied.

2. Whether new and material evidence has been presented to 
reopen the claim for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel






INTRODUCTION

The appellant's status as a claimant is derived from his 
father, who served on active duty from February 1969 and 
December 1971 and who served in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions, dated in February 2005 and in May 
2005, of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

In April 2008, the appellant did not appear at a hearing 
before a Veterans law Judge. 


FINDINGS OF FACT

1. A notice of disagreement to initiate an appeal of the RO's 
decision of May 2003, denying the appellant's claim for 
benefits under 38 U.S.C.A. § 1805 for a child born with spina 
bifida, was not filed within one year of the notification of 
the adverse decision.

2. In a rating decision in May 2003, the RO denied the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida; after the appellant was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not timely file a notice of 
disagreement and the rating decision became final.

3. The additional evidence presented since the adverse 
decision in May 2003 by the RO, denying the appellant's claim 
for benefits under 38 U.S.C.A. § 1805 for a child born with 
spina bifida, is either redundant evidence or evidence that 
does not raise a reasonable possibility of substantiating the 
claim. 






CONCLUSIONS OF LAW

1. The notice of disagreement to the rating decision of May 
2003 by the RO, denying the claim for benefits under 
38 U.S.C.A. § 1805 for a child born with spina bifida, was 
not timely filed.  38 U.S.C.A. § 7105(a), (b), (c) (West 
2002); 38 C.F.R. §§19.34, 20.101(c), 20.201, 20.300, 
20.302(a), 20.305 (2005).

2. The rating decision by the RO in May 2003, denying the 
claim for benefits under 38 U.S.C.A. § 1805 for a child born 
with spina bifida, became final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.104(a). (2007).

3. The additional evidence presented since the rating 
decision in May 2003 by the RO is not new and material, and 
the claim for benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

On the question of whether the veteran timely filed a notice 
of disagreement, as the date of receipt of the notice of 
disagreement is not in dispute, the law and not the facts are 
dispositive, and the provisions of the VCAA do not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 





Duty to Notify

On the new and material evidence claim, under 38 U.S.C.A. 
§ 5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in March 2005.  The notice included the new and material 
evidence necessary to reopen the claim for benefits under 38 
U.S.C.A. § 1805 for a child born with spina bifida, as well 
as the type of evidence needed to substantiate the underlying 
claim, that is evidence showing a diagnosis and treatment of 
spina bifida of a child of veteran who served in Vietnam, the 
absence of which was the reason the claim was previously 
denied. 




The appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or 
authorize VA to obtain those records on his behalf.  The 
appellant was asked to submit any evidence in his possession 
that pertained to the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence) and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim except for degree of 
disability assignable and effective date of the claim). 

To the extent that VCAA notice pertaining to degree of 
disability and effective date were not provided, as the claim 
to reopen for benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida is denied, no disability rating or 
effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  A VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, 38 C.F.R. § 3.159(c)(4)(iii), and that is not the 
case here. 




As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of the Notice of Disagreement

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulations, an appeal to the 
Board consists of a timely filed notice of disagreement in 
writing and, a timely filed substantive appeal received in 
response to a statement of the case.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.  

The claimant has one year from the date of notification of 
the rating decision to file a notice of disagreement to 
initiate the appeal process.  38 U.S.C.A. § 7105(b); 
38 C.F.R. § 20.302(a).  The date of mailing the letter of 
notification is presumed to be the same as the date of that 
letter for purposes of determining whether an appeal has been 
timely filed.  An untimely notice of disagreement deprives 
the Board of jurisdiction to consider the merits of an 
appeal.  38 U.S.C.A. § 7105(c).  

In this case, in a rating decision in May 2003 the RO denied 
the appellant's claim for benefits under 38 U.S.C.A. § 1805 
for a child born with spina bifida.  The RO notified the 
appellant of the adverse determination and on his appellate 
rights by letter, dated May 1, 2003.  There was no further 
correspondence from the appellant until November 5, 2004, 
when he filed with the RO a document titled "Notice of 
Disagreement" in which he expressed disagreement with the 
rating decision of May 2003 by the RO, denying the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida. 



As the notice of disagreement was filed in November 2004, 
more than one from the date of notification, that is, May 1, 
2003, of the adverse determination by the RO on his claim, 
the notice of disagreement was untimely.  38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.201.  Therefore the Board does not 
have jurisdiction to consider the merits of the appeal and 
the rating decision by the RO in May 2003, denying the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida, became final by operation of 
law.  38 U.S.C.A. § 7105(c). 

Because the appellant did not timely file a notice of 
disagreement, the law is dispositive and the appeal is 
dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

New and Material Evidence Claim

In a rating decision in May 2003, the RO denied the 
appellant's claim for benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.  After the appellant was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not timely file a notice of 
disagreement and the rating decision became final by 
operation of law. 

The evidence of record at the time of the RO's rating 
decision in May 2003 is summarized as follows.  

A copy of the appellant's birth certificate shows that he was 
born in April 1981. A copy of a DD-214 shows that the 
appellant's father, A.B., served in Vietnam during the 
Vietnam era while on active duty. 

Private medical records, dated in 1994, document capital 
femoral epiphysis with evidence of avascular necrosis of the 
left hip.  In 2001, the appellant was treated for low back 
and hip disabilities, and the diagnoses were avascular 
necrosis of the left femoral head and osteoarthritis of the 
left hip.  




X-rays in June 2001 of the lumbar spine revealed no obvious 
abnormality except for slight tilt of the spinal curvature, 
which may have been be secondary to the deformity and 
shortening in the left hip area, as well as disc herniation.  

Records of the Social Security Administration, dated in 2002, 
show that the appellant was found to be disabled due to 
capital femoral epiphysis.  

In a statement, dated in January 2003, the veteran indicated 
he had two surgeries for his hip disability. 

Application to Reopen

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the veteran's current application to reopen the claim was 
received in November 2004, the regulatory definition of "new 
and material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).





Additional Evidence

In order that the additional evidence be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the lack of a diagnosis of 
spina bifida.  

The additional evidence consists of the following:

Exhibit (1) consists of copies of appellant's father's DD-
214; private medical records and X-rays, dated in 1994 and in 
2001; and a copy of the appellant's statement, dated in 
January 2003.  This is not new and material evidence because 
it is either redundant or cumulative evidence.  Redundant 
evidence is evidence previously considered by the RO in its 
decision in May 2003.  Cumulative evidence supports a fact 
previously established and considered by the RO.  And either 
redundant or cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156.  

Exhibit (2) consists of private medical records from 1995 to 
2003 and school records form 1996 and 1997.  This evidence is 
not new and material as it does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence showing a diagnosis of spina bifida.  

For these reasons, the additional evidence presented is not 
new and material evidence and the claim is not reopened.   
Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).








ORDER

As a notice of disagreement to the rating decision of May 
2003 by RO, denying benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida, was not timely filed, the 
appeal as to the rating decision of May 2003 is dismissed. 

As new and material evidence has not been presented, the 
claim for benefits under 38 U.S.C.A. § 1805 for a child born 
with spina bifida is not reopened and the appeal is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


